Title: Virginia Delegates to Thomas Nelson, 16 October 1781
From: Virginia Delegates
To: Nelson, Thomas

 Sir
Philadelphia oct: 16. 1781
Your excellency’s favor of the 5th. instant gives us great reason to flatter ourselves upon the present prospect in Virginia Intelligence from New-York announces a fixed purpose in Sir Henry Clinton to force his way into the Chesapeake, with a fleet of 26 certainly, and probably of 29, ships of the line and ten fireships. But we trust, that the bravery and ability, which have hitherto distinguished the French nation, and were so eminently displayed in the late rencontre of the duke de Lauzun, will destroy the illusive opinion of Great Britain, that she reigns the sovereign of the sea.
We learn from the same source of information, that about 40 transports have arrived at New-York under convoy of a ship of 44 guns and two frigates.
In our letter of the last week, we promised a copy of our protest against the proceedings of a committee of congress with respect to our western territory. Since that time we received notice to attend on saturday last at a conference between the committee and the agent for the Illinois, Ouabache, and Indiana companies. We requested the committee to postpone the conference, until the extent of their power should be ascertained by a vote of congress: but we found, that application had been made for postponing by the agent. This business was adjourned to thursday, and will then be entered upon, unless we can arrest it by a motion this morning. It is our wish therefore to defer any farther communication on this head, until the fate of the intended motion shall be known.
Altho’ we have refused to submit the territorial rights of Virginia to this committee, we cannot forbear to recommend, from an experience of the calumnies, to which her title is daily exposed, that a representation of her claims should be prepared, and authentic documents collected, at the instance of government. The time may come, when the exercise of jurisdiction in congress will not be so objectionable, and so much opposed to the confederation, as the conduct of the committee now is. Should the cessions of Virginia and New-York be rejected, a contest may possibly arise between them, on the subject of the ceded territory. Impressed by the importance of these considerations, and the danger of injury to public records in a season of war, New-York has compiled every paper, which bears the most distant reference to her claims. Ought not Virginia to be equally wakful? She would derive much advantage, were a copy of her title-papers transmitted to her delegates in congress. At present[,] tho’ we are conscious of the justice of her demands, and may probably from memory run thro’ the grounds of them, we shall not consider ourselves fully armed, until we are furnished in the most authentic, formal and official manner.
We shall endeavour to secure to Virginia her proportion of clothing, agreeably to your excellency’s recommendation.
We have the honor to be Sir, with great respect Yr mo. obt. servts.
Jos: JonesJ Madison Junr.Edmund Randolph.
